DETAILED ACTION
	The following is a response to the amendment filed 7/25/2022 which has been entered.
Response to Amendment
	Claims 1-4 and 7-17 are pending in the application. Claims 5 and 6 are cancelled. Claims 16 and 17 are new.
	-The 103 rejections have been withdrawn due to applicant amending claims 1 and 13 with limitations not disclosed by the prior art of record used in the rejections.
	-The double patenting rejection has been withdrawn due to applicant amending claims 1 and 13 with limitations not encompassing common scope with the patent claims in US 11040607 used in the rejection.
Allowable Subject Matter
Claims 1-4 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a powertrain system having an output to move a 40,000 pound or more vehicle; a first electric motor having uninterrupted connection to the output wherein the connection is a mechanical linkage that lacks a break in continuity; a second electric motor having an interruptible connection to output; the first and second motors are high speed motors with a rated operating speed of at least 5,000 rpm wherein power is supplied to output solely through the first and second motors, a planetary gear coupled to second motor and sandwiched between first and second motors; a clutch to engage the planetary gear and is sandwiched between the gear and first motor; the clutch shifts relative to the gear to change speed and torque supplied by second motor; and the output, first motor, clutch, gear, and second motor are arranged along a centerline to reduce power loss and in combination with the limitations exactly as written in claim 1.
-(as to claim 13) a powertrain system having an output to move a 40,000 pound or more vehicle; a first electric motor having an uninterrupted connection to output; a second electric motor to supply power to output via a planetary gear and a clutch; the first and second electric motors are high speed motors with rated operating speed of at least 5,000 rpm; power is supplied to output solely through the first and second electric motors wherein the planetary gear is sandwiched between the first and second motors; the clutch is sandwiched between the planetary gear and first motor; the gear changes torque from second motor based on clutch position; the first motor, second motor, the gear, and output are aligned along a longitudinal axis to facilitate retrofitting into pre-existing vehicle chassis designs; and the first and second motors each move consumer passenger cars and in combination with the limitations exactly as written in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP2010178403, Figures 1, 7, 8, 11 and 16, disclose a powertrain system having a first motor, second motor, output and a planetary gear sandwiched between the motors and wherein the motors, output and gearing is arranged along a centerline (and aligned along longitudinal axis).  However, JP lacks a clutch having the recited position and operations and at least one motor having an interruptible connection to output via clutch to move the vehicle.
	-JP2019105331, Figures 19-21, disclose a powertrain system having a first motor, second motor, output, a planetary gear sandwiched between the motors, and a clutch. However, JP lacks the centerline and aligned longitudinal axis arrangement as recited and lacks clutch sandwiched between planetary and what would be considered the first motor.
	-WO2018059783, Figure 8, disclose a powertrain system having a planetary gear sandwiched between a first and second motor, a clutch sandwiched between the motors and all components including an output are arranged along a centerline and aligned longitudinal axis. However, WO doesn’t disclose at least one motor having an uninterrupted connection to the output that moves the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 27, 2022